Citation Nr: 0727511	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-27 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for unspecified joint pain, 
including due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from May 1980 to December 
1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which the RO notified the veteran of in December 
2002.

The Board issued a decision in June 2004 both denying and 
granting other claims the veteran had appealed.  And as for 
his remaining claims for service connection for unspecified 
joint pain and a total disability rating based on individual 
unemployability (TDIU), the Board remanded these claims to 
the RO for further development and consideration.  The remand 
was via the Appeals Management Center (AMC) in Washington, 
DC.

When remanding the TDIU claim, the Board indicated the 
veteran had filed a timely notice of disagreement (NOD) in 
response to the RO's decision denying this claim and, 
therefore, was entitled to a statement of the case (SOC) and 
opportunity to perfect an appeal to the Board concerning this 
additional issue.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board also directed the RO to ensure compliance 
with the preliminary notice and duty to assist provisions of 
the Veterans Claims Assistance Act (VCAA).  On remand, the RO 
sent the veteran an SOC in August 2004 concerning his TDIU 
claim, but he did not then perfect his appeal to the Board on 
this additional issue by filing a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).  So this claim 
is no longer before the Board.  See 38 C.F.R. § 20.200 
(2006).  The September 2005 and more recent March 2006 
statements from his representative did not mention anything 
about his TDIU claim (only his claim for unspecified joint 
pain).  And this is true even aside from the fact that these 
additional statements were not timely submitted in response 
to the August 2004 SOC regarding the TDIU claim (only timely 
in response to the more recent June 2005 supplemental SOC 
(SSOC) concerning the claim for unspecified joint pain).

In March 2006 the Board again remanded the veteran's claim 
for unspecified joint pain to obtain a more comprehensive VA 
medical opinion needed to decide this issue.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In December 2006, after 
completing the Board's remand directive, the AMC granted 
service connection for degenerative joint disease of the left 
ankle (as a residual of an injury sustained in the military) 
and assigned an initial 10 percent rating for the disability, 
retroactively effective from August 8, 2002.  The veteran has 
not since appealed either this rating or effective date.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The AMC also issued a supplemental statement of the case 
(SSOC) in January 2007 continuing to deny service connection 
for unspecified joint pain, including due to undiagnosed 
illness.  The AMC then returned the case to the Board for 
further appellate consideration of this lone remaining issue.


FINDINGS OF FACT

1.  A VA medical examiner has determined the veteran does not 
have joint pain, including in his left shoulder, elbows, 
wrists, hips, and right ankle, as a result of undiagnosed 
illness related to his service in the military during the 
Persian Gulf War.  There is no medical evidence to the 
contrary or even suggesting otherwise.

2.  And to the extent the veteran has pain in his right 
shoulder and left ankle, in particular, this pain has been 
medically attributed to injuries he sustained to 
these extremities in service - so post-traumatic, not to 
undiagnosed illness, and service connection already has been 
established and separate ratings and effective dates assigned 
to compensate him for these distinct disabilities.




CONCLUSION OF LAW

The veteran does not have unspecified joint pain due to 
undiagnosed illness or otherwise due to disease or injury 
incurred or aggravated in service, or which may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1131, 1137 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006).



VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim.  This is evident from letters sent to him in September 
2002, February 2003, August 2004, January 2005, September 
2005, April 2006, September 2006.  The letters specifically 
told him that VA needed specific information to show his 
entitlement to service connection for unspecified joint pain, 
indicated what supporting evidence VA was responsible for 
obtaining, what evidenced he needed to submit, and the 
January 2005 letter, in particular, also indicated that if he 
had any additional information or evidence that would support 
his claim he should send it to VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  Here, this was indeed the case as the 
September 2002 letter was sent prior to the initial 
adjudication in November 2002.  And in the July 2003 SOC and 
July 2005 and December 2006 SSOCs, the claim was  
readjudicated based on any additional evidence that had been 
received since that initial rating decision in question.  
Consequently, the Board finds there was no error in the 
timing of his VCAA notice.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (indicating that even where there 
was no pre-initial-decision notice, the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or SSOC, is sufficient to cure the 
timing defect).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).



In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claims, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The veteran was provided this notice in an April 2006 
letter. 

There is no indication there currently exists any evidence 
that has a bearing on this case which has not been obtained.  
Although the veteran indicated during his May 2006 VA 
examination that he also had received a comprehensive 
examination in 1994 by Dr. Hunter, the veteran has not 
provided VA the relevant information needed to obtain this 
doctor's records.  Indeed, as recently as September 2006, 
a letter was sent to the veteran asking him for Dr. Hunter's 
pertinent information, but the veteran has failed to reply to 
this request.  He is reminded that VA's duty to assist him 
with his claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1990).  Therefore, the duty to 
assist has been satisfied as VA has obtained all identified 
records pertaining to the claim on appeal - to the extent 
the evidence mentioned is available.  The claim is ready to 
be considered on the merits.

I.  The Veteran's Contention

The veteran contends he has a disability manifested by pains 
in several joints, which he in turn believes could be 
indicative of undiagnosed illness from his service in 
Southwest Asia during the Persian Gulf War, and more 
specifically, exposure to chemical or biological agents 
there.  (See, for example, his September 2003 statement).



II.  Pertinent Statutes and Regulations

Service Connection - In General

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Service connection also may be granted on a presumptive basis 
for certain chronic conditions, including degenerative joint 
disease (i.e., arthritis), when manifested to a compensable 
degree within the initial year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).

In the absence of chronicity of disease or injury in service, 
or during the one-year presumptive period after service, or 
when this is legitimately questionable, continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may be granted, as well, for any disease 
initially diagnosed after discharge, when the evidence 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service Connection for Disability Specifically due to 
Undiagnosed Illness

With respect to the contention that multiple joint pain is 
indicative of a Persian Gulf War-related undiagnosed illness, 
under legislation specific to Gulf War veterans, service 
connection may be established for a qualifying chronic 
disability resulting from an undiagnosed illness that became 
manifest during active service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more during a specific presumption period.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Effective March 
1, 2002, Section 202 of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), amended 38 U.S.C. § 1117 to expand the presumptive 
period to September 30, 2011.  VBA Fast Letter 02-04 (January 
17, 2002); 38 U.S.C. § 1117.

Under 38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 
3.317(a)(2)(i), "qualifying chronic disability" means a 
chronic disability resulting from any of the following (or 
any combination of any of the following):  (A) an undiagnosed 
illness; (B) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service connection.

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
See 38 C.F.R. § 3.317(a)(1)(ii).  There must be no 
affirmative evidence that relates the undiagnosed illness to 
a cause other than being in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(c).  If signs or symptoms have been attributed to a 
known clinical diagnosis in the particular case being 
considered, service connection cannot be granted under 
specific provisions pertaining to Gulf War veterans.  
VAOPGCPREC 8-98 (Aug. 3, 1998).



In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b).  
There must be objective signs that are perceptible to an 
examining physician and other nonmedical indicators that are 
capable of independent verification.  There must be a minimum 
six-month period of chronicity.  38 C.F.R. § 3.317(a)(3), 
(4). 

Compensation, however, shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Gulf War and the onset of the illness; or if there 
is affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

III.  Factual Background

The veteran's service medical records (SMRs) show that in 
June 1980 he presented with complaints of pain in his right 
foot and was diagnosed with tendonitis.  A December 1982 
radiographic report revealed myositis ossifications between 
his left tibia and fibula.  Subsequently, in September 1991, 
he complained of right leg cramps and pain in his right 
ankle.  The diagnoses were tendonitis and questionable stress 
fracture.  During his August 1993 military discharge 
examination, he reported a history of swollen or painful 
joints.

VA outpatient treatment records dated from 1994 to 2005 
reflect instances of treatment for a variety of disorders, 
including chronic joint pain involving the veteran's feet, 
elbows, shoulders, knees, and ankles.

The veteran had a VA joints examination in February 2005, as 
the Board had directed when remanding this case in June 2004.  
But that examination primarily focused on the residuals of a 
right shoulder injury the veteran had sustained during his 
military service, and only that, which reportedly was 
exemplified by a dull, aching, constant pain.  The examiner 
confirmed the joint pain in this shoulder was a residual of 
that injury - so not from undiagnosed illness.  Moreover, 
service connection is already in effect for this resulting 
disability; the veteran has had a 30 percent rating for this 
disability effectively since August 2002.

Because that VA examiner did not address the extent the 
veteran has pain in other joints (besides his right 
shoulder), including possibly due to undiagnosed illness, 
the Board again remanded this case in March 2006 for a 
supplemental medical opinion concerning this and, if 
necessary to make this determination, another examination.

The veteran had another VA examination in May 2006.  The 
objective clinical data did not support a diagnosis referable 
to his knees, whereas the other diagnoses indicated he had 
degenerative joint disease in his ankles (with calcaneal bone 
spurs), elbows, hips, and wrists.  More significantly, 
though, only the ankle degenerative arthritis was attributed 
to his military service, believed to be a residual of an 
injury he had sustained while on active duty.  The examiner 
indicated the degenerative joint disease in all of the other 
areas mentioned (elbows, hips, and wrists) was unrelated to 
the veteran's military service, including not part and parcel 
of his already service-connected right shoulder disability.  
See 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (permitting service connection on a secondary 
basis for disability that is proximately due to, the result 
of, or aggravated by a service-connected condition).

Moreover, since there also was no diagnosis (including of 
degenerative arthritis) referable to the veteran's left 
shoulder at the conclusion of that evaluation, it logically 
stands to reason he also cannot have disability involving 
this additional area of his body as a result of his military 
service.

The May 2006 VA examiner submitted an addendum to the report 
of that evaluation in November 2006 for further clarification 
of his objective clinical findings.  He said that X-rays did 
not show the veteran had degenerative joint disease in his 
right ankle or an injury (fracture) to this ankle while in 
service, including while in Kuwait in March 1991.  This 
examiner also said there was no scientific basis to connect 
the [already service-connected] right shoulder condition to 
degenerative joint disease or fracture of the right ankle.

Given, however, this VA examiner's unchanged opinion of 
degenerative arthritis in the left ankle attributable to the 
veteran's military service (and, in particular, to an injury 
in service), the AMC issued a decision in December 2006 
granting service connection for this additional disability.  
And the AMC separately compensated the veteran for this 
additional disability by assigning a 10 percent rating that, 
like the 30 percent rating for his right shoulder disability, 
which, again, is also a residual of an injury in service, was 
made retroactively effective from August 2002.

Unfortunately, though, there is no medical basis for also 
granting service connection for any of the other areas in 
question (the veteran's left shoulder, right ankle, knees, 
elbows, hips, and wrists) because the VA examiner has 
expressly indicated that any disability currently involving 
these additional joints is unrelated to the veteran's 
military service - including any events coincident with his 
tour in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  In some instances, for example insofar as 
his knees, there were insufficient objective clinical 
findings to even render a diagnosis.  And service connection 
is expressly precluded where, as here, there is no medical 
diagnosis to confirm the veteran has the condition claimed.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) 
(Service connection presupposes a current diagnosis of the 
claimed disability).  See also Degmetich v. Brown, 104 F.3d 
1328 (1997);Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); 
and Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Note 
also the important distinction between insufficient objective 
clinical findings upon which to make a diagnosis - as is the 
case with the veteran's knees and, for that matter, his left 
shoulder, versus a diagnosis that cannot be attributed to 
any known cause - a viable basis of a claim for undiagnosed 
illness.

The Board wishes to make it clear that it has no reason to 
doubt that the veteran may experience occasional left 
shoulder and knee pain.  However, this in and of itself does 
not constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (symptoms such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).

As for the veteran's right ankle, the VA examiner clarified 
in the November 2006 addendum that there was no X-ray 
confirmation of degenerative arthritis in this ankle (unlike 
the left ankle, which has been service connected).  Arthritis 
must be confirmed on X-ray.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The VA examiner also did not find any 
other disability involving the right ankle that could be 
attributed to the veteran's military service - including his 
Persian Gulf War service in particular and his already 
service-connected right shoulder disability.  The same is 
true of the other areas in question (elbows, hips, and 
wrists) since, although the veteran has degenerative joint 
disease in these areas, this is a known, as opposed to 
unknown, clinical diagnosis, and because it has not been 
otherwise linked to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Therefore, the only evidence in support of the veteran's 
claim is his own statements. However, it is now well 
established that his lay statements on medical matters, such 
as the etiology of his pain (including even whether it is due 
to undiagnosed illness), is entitled to no weight or 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (lay persons without medical training are not 
competent to offer opinions on medical matters such as 
diagnosis or etiology); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

The only competent medical evidence of record, the May and 
November 2006 VA opinions, are clearly against the veteran's 
claim.  He has submitted no competent medical evidence in 
support of his claim, to rebut the VA examiner's opinion, 
despite being specifically requested to do so.  So the 
preponderance of the evidence is against his claim, in turn 
meaning there is no reasonable doubt to resolve in his favor, 
and his claim must be denied.  38 C.F.R. § 3.102; see, e.g., 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for unspecified joint pain, 
including due to undiagnosed illness, is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


